Title: Notes for Books Borrowed from the Library Company of Philadelphia, [1775–76?]
From: Franklin, Benjamin
To: 


These two notes for borrowers from the Library Company demarcated the sheep from the goats. The sheep, who were the members, promised to pay for books not returned on time and in good condition; the goats put down a refundable deposit. The requirement of a promissory note from a member went back at least to 1732, and a note to accompany a nonmember’s deposit was in use by 1763; but the printed forms themselves have not survived. The earliest promissory note extant in the Company is dated 1780; another, undated and signed by Franklin, is among his papers in the American Philosophical Society. The two differ slightly in wording, and both refer to the Company instead of leaving a blank, as in these texts, for the Librarian’s name. The forms that Franklin here seems to be copying, doubtless in answer to some query, were dated for use in the 1770’s; and he would have been unlikely to have had them with him, or to have received an inquiry about them, during his years in England or later in France. Hence our guess is that he copied them during his months in Philadelphia.
 

Forms of Notes, used in the publick Library at Philadelphia
I promise to pay to [blank in MS] the Sum of [blank] within [blank] Weeks from the Date hereof, being for Value receiv’d. Nevertheless if at or before the Expiration of the said Term, I return undefac’d to the said [blank] a Book entitled [blank] which I have this Day borrowed of him, this Note is to be void, otherwise of full force and effect. Witness my hand, the [blank] Day of [blank] 177[.].


[In the margin:] Note given by a Member
  I acknowledge to have this Day borrowed of [blank] a Book entitled[blank] belonging to the Library Compy. of Philadelphia, and have deposited in his Hands the Sum of [blank] as a Security for returning the said Book undefac’d within [blank] Weeks from the Date hereof; which if I fail to do, I hereby agree that the said Sum be forfeited to the Use of the Library. Witness my Hand this [blank] Day of [blank] 177[.].
  [In the margin:] Note [given] by a [Nonmem?]ber
  Notation: Hand writing of B. Franklin

